DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1 - 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US 2018/0098083).

As per claim 1, McAllister discloses a computing device for distributed and parallel video stream encoding, comprising:
interface circuitry; and processing circuitry to:
receive, via the interface circuitry, a frame of a video stream, wherein the frame is to be encoded by a cluster of encoding servers (¶ 27; a video coding device 100 may have a monitor unit 102 to monitor the frame capacity and latency over a group of encodes or encode sessions 104 to 110 (numbered 1 to N) where each encode session is being performed at least partially in parallel to the other encode sessions.);
determine, based at least in part on one or more streaming requirements associated with the video stream, a level of parallelism for encoding the frame, wherein the level of parallelism indicates a number of subframes within the frame to be encoded in parallel (¶ 23 and 28);
partition the frame into a plurality of subframes based on the number of subframes to be encoded in parallel, wherein each subframe corresponds to a contiguous spatial region of the frame (¶ 33, 45 48, 50, and 51); and
send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers, wherein the cluster of encoding servers is to encode the plurality of 
However, McAllister does not explicitly teach subframes.
The examiner takes Official Notice.  It is known in the art that frames are made up of subframes such as blocks, macroblocks, coding unit, etc.  The examiner argues that the indication of the number for frames is also an indication of the number of subframes.
As per claim 2, McAllister discloses the computing device of Claim 1, wherein:
the frame comprises an encoded frame; and
the processing circuitry to partition the frame into the plurality of subframes based on the number of subframes to be encoded in parallel is further to: decode the encoded frame into a raw frame; and partition the raw frame into the plurality of subframes (¶ 24, 26, and 30).
As per claim 3, McAllister discloses the computing device of claim 1, wherein the processing circuitry to determine, based at least in part on the one or more streaming requirements associated with the video stream, the level of parallelism for encoding the frame is further to:
determine the number of subframes to be encoded in parallel based at least in part on a type of video content within the video stream (¶ 70).
As per claim 4, McAllister discloses the computing device of claim 3, wherein the processing circuitry to determine the number of subframes to be encoded in parallel based at least in part on the type of video content within the video stream is further to:
determine the number of subframes to be encoded in parallel based at least in part on a compute requirement for encoding the type of video content within the video stream (¶ 70).
As per claim 5, McAllister discloses the computing device of Claim 1, wherein the processing circuitry to determine, based at least in part on the one or more 
determine the number of subframes to be encoded in parallel based at least in part on a quality of service requirement associated with streaming the video stream (¶ 23).
As per claim 6, McAllister discloses the computing device of claim 5, wherein the quality of service requirement comprises a maximum latency associated with streaming the video stream (¶ 33).
As per claim 7, McAllister discloses the computing device of Claim 1, wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers is further to: multicast the plurality of subframes to the cluster of encoding servers (¶ 27).
As per claim 8, McAllister disclose the computing device of claim 1, wherein the processing circuitry to send, via the interface circuitry, the plurality of subframes to the cluster of encoding servers is further to: send, via the interface circuitry, frame metadata to the cluster of encoding servers, wherein the frame metadata is to indicate positions of the plurality of subframes within the frame (¶ 31; When the encode session that uses an encoder unit has generated a compressed frame and overhead (including the pixel image data, residuals, motion vectors, and so forth needed to de-compress that frame) and that is, or is ready to be, placed in packets for placement in a bitstream, the time, clock, or timestamp of the frame is noted).
As per claim 9, McAllister discloses the computing device of claim 1, wherein the processing circuitry is further to: partition the frame into one or more subframes to be 
As per claim 10, McAllister discloses the computing device of Claim 1, wherein the cluster of encoding servers is to encode the plurality of subframes using a plurality of video codecs, wherein each subframe of the plurality of subframes is to be encoded using a particular video codec of the plurality of video codecs (¶ 18, 27, and 40).
As per claim 11, McAllister discloses the computing device of Claim 1, further comprising: a smart network interface controller, wherein the smart network interface controller comprises the interface circuitry and the processing circuitry (¶ 62, 125 and 142).
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 2 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 4 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 8 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 9 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 2 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 4 are applicable for claim 20.
Regarding claim 21, arguments analogous to those presented for claim 9 are applicable for claim 21.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 23, arguments analogous to those presented for claim 1 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 4 are applicable for claim 24.
Regarding claim 25, arguments analogous to those presented for claim 8 are applicable for claim 25.
As per claim 26, McAllister discloses the computing device of Claim 1, wherein the plurality of subframes are to be encoded by the cluster of encoding servers within respective time intervals that overlap at least partially (¶ 68 and 69).
As per claim 27, McAllister discloses the computing device of Claim 1, wherein each encoding server in the cluster of encoding servers comprises: network interface circuitry to communicate with the computing device over a network; and one or more hardware video encoders (¶ 62, 125 and 142).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487